[Cite as Roberts v. Ohio Dept. of Transp., 2015-Ohio-4860.]




                              IN THE COURT OF CLAIMS OF OHIO



BRUCE ROBERTS

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

Case No. 2015-00181-AD

Clerk Mark H. Reed

MEMORANDUM DECISION


        {¶1} Bruce Roberts (hereinafter “Plaintiff”) filed this claim on March 9, 2015
against the Ohio Department of Transportation (hereinafter “ODOT”). In his complaint,
the Plaintiff alleged that on February 16, 2015, while he was traveling on SR 78 in
Hocking County, he did on two separate incidents run over road reflectors that had been
pulled loose from the roadway by an ODOT snowplow that was engaged in snow
removal on that day.          Plaintiff references a conversation with the ODOT snowplow
driver, wherein the driver admits that his acts caused the reflectors to come loose from
the roadway. As a result of striking the reflectors, Plaintiff claims he had to replace two
of his tires for a total cost of $271.76. Plaintiff provided no insurance information.
        {¶2} In an Investigation Report filed by ODOT on May 15, 2015, there is no
admission by the agency as to whether or not their snowplow driver dislodged the loose
reflectors. Instead, ODOT maintains that as it was not aware of any loose reflectors on
this section of SR 78 prior to the date of Plaintiff’s accident. The position of ODOT is
that there was no negligence on the part of the agency and therefore the agency has no
liability for Plaintiff’s loss.
        {¶3} In claims for road damage, even if the Court accepts the Plaintiff’s allegation
that the actions of the ODOT snowplow driver caused his loss, it is still required that the
Case No. 2015-00181-AD                      -2-              MEMORANDUM DECISION


Plaintiff prove that there was some act of negligence on the part of ODOT. It is on this
element that Plaintiff’s claim fails.   There is no evidence that the snowplow driver
conducted his work in an unreasonable or otherwise unsafe manner. Rather, it is
probable that in carrying out his duties in a workmanlike fashion, the driver dislodged
two reflectors that were already loose to begin with. That the reflectors were loose
would have been unknown to the Department prior to Plaintiff’s accident. Further, it is
unlikely that loose reflectors would have been discovered even during routine
maintenance operations conducted by ODOT in the time immediately prior to Plaintiff’s
accident.
       {¶4} Under Ohio law (Ohio Revised Code 5501.41), ODOT is given broad
authority and responsibility to conduct snow removal operations. Absent proof that this
removal was not done in a safe or reasonable manner, the court will not substitute its
judgment in replacement of that of the agency charged by law with this activity.
       {¶5} Finally, the court notes that the department is not required to be the absolute
insurer of motorist’s safety while they are traveling on state highways. In dangerous
conditions such as that encountered by the plaintiff on February 16, 2015, accidents are
often unavoidable. Thus, the plaintiff’s accident can be more attributed to the adverse
weather conditions that were present on that date and time than to any negligent action
on the part of ODOT. For this reason, the claim must fail.




                         IN THE COURT OF CLAIMS OF OHIO



BRUCE ROBERTS
         Plaintiff

         v.

OHIO DEPARTMENT OF TRANSPORTATION

         Defendant

Case No. 2015-00181-AD

Clerk Mark H. Reed

ENTRY OF ADMINISTRATIVE DETERMINATION


         Having considered all the evidence in the claim file, and for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.




                                                  ________________________________
                                                  MARK H. REED
                                                  Clerk

Entry cc:

Bruce Roberts                                     Jerry Wray, Director
13870 Railroad Street                             Ohio Department of Transportation
P.O. Box 183                                      1980 West Broad Street
Murray, Ohio 43144                                Mail Stop 1500
                                                  Columbus, Ohio 43223


Filed 6/12/15
Sent to S.C. Reporter 11/24/15